Citation Nr: 0700142	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for a thoracic spine 
condition.

3.  Entitlement to service connection for a condition 
manifested by headaches and blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A transcript of the hearing has been 
made and is associated with the claims file


FINDINGS OF FACT

1.  Medical evidence does not establish that the currently 
diagnosed cervical spine disorder is etiologically related to 
active service.

2.  Medical evidence does not establish that the currently 
diagnosed thoracic spine disorder is etiologically related to 
active service.

3.  Medical evidence does not establish that the veteran is 
diagnosed with a condition manifested by headaches and 
blackouts that is etiologically related to active service.



CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred as the result 
of active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A thoracic spine disorder was not incurred as the result 
of active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A condition manifested by headaches and blackouts was not 
incurred as the result of active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by 
letters dated in September 2003.  The notice informed the 
veteran of the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury, 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease during service.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  Subsequent additional notice 
concerning disability evaluations and effective dates was 
provided in March 2006.

Although the timing of the VCAA notice as to disability 
evaluations and effective dates did not comply with the 
requirement that the notice must precede the adjudication, 
the action described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
had the opportunity to submit additional argument and 
evidence, which he did.  And he had the opportunity to 
testify as to the issue before the undersigned Veterans Law 
Judge.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, private medical records, 
and Social Security Administration (SSA) records.  VA 
examinations were not afforded.  However, as will be 
explained below, the evidence does not demonstrate that an 
examination is necessary for the determination of the claim.  
Rather, service medical records document no residuals of 
injury to the neck or back; and the medical evidence 
establishes that the veteran's manifested cervical and 
thoracic spine disorders are the result of post-service work-
related injuries.  The medical evidence further reveals 
complaints of and treatment for headaches on one occasion, 
but no diagnosis of a condition manifested by headaches and 
blackouts.  See 38 C.F.R. § 3.159(c)(4) (2006).  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO.

The veteran testified that he has received private treatment 
for his claimed conditions since 1999.  The RO has obtained 
private medical records dated from 1999 to 2003.  The veteran 
submitted additional records dated in 2004.  At his hearing 
before the undersigned Veteran's Law Judge, the veteran 
stated he was in the process of obtaining additional records 
and of obtaining a medical opinion.  He requested that the 
record be left open for 30 days to allow him to submit the 
records.  In September 2006, the veteran's representative 
requested additional time to allow for the submission of the 
records.  The motion was granted in November 2006, allowing a 
30 day extension for the submission of further evidence.  
Review of the case was suspended until December 1, 2006.  

However, no further evidence has been received from the 
veteran or his representative.  The veteran was informed that 
VA would try to obtain private medical records and evidence, 
but the veteran declined to provide additional details 
concerning these records sufficient to allow VA to obtain 
them.  Rather, at his hearing, the veteran stated he would 
provide the records.  The Board reminds the veteran that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran has not provided the records or the means for VA 
to attempt to obtain them; therefore, reluctantly, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Service Connection

The veteran seeks entitlement to service connection for 
cervical and thoracic spine disorders, and a condition 
manifested by headaches and blackouts.  However, 
unfortunately, after review of the evidence the Board finds 
that the medical evidence does not support the veteran's 
claims.

The veteran stated and testified before the undersigned 
Veterans Law Judge that his back conditions and condition 
manifested by headaches and blackouts are the result of an 
assault during his active service in Germany.  The veteran 
testified that he was attacked when returning to base from a 
night club.  He was badly hurt, knocked unconscious and left.  
An unknown person rendered aid and he was able to return to 
base.  However, he testified, he missed muster the following 
morning and when his sergeant came to find him in quarters, 
he found the veteran badly beat up.  The sergeant sent him to 
medical, where he was X-rayed, given medication, and put on 
bed rest for a month.  The veteran testified he told the 
medic treating him that he had fallen down a flight of stairs 
so as not to admit to having been drinking.  He further 
testified that a friend who was with him had his jaw broken 
in the same fight.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis or degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records do show that the veteran presented in 
February 1972 and stated that he had fallen down the stairs.  
But the only injury noted is to the right wrist.  
Subsequently, he complained of a sore left leg but did not 
mention a fall or attack.  In June 1972, the records show he 
sustained a burn, and in August 1972, lacerations to his nose 
requiring stitches.  In April 1973, he presented with a left 
foot injury.  An impression of left ankle bruise was noted in 
a subsequent injury.  Again, no fall or attack was mentioned 
in these entries.  Rather, the April 1973 left ankle injury 
was attributed to P.E.  The record is further is absent of 
any indication of prescribed bed rest, headaches, or 
blackouts.  His report of medical examination at separation 
from active service, dated in April 1973, documents no 
complaints, diagnoses, defects, abnormalities or other 
findings concerning the veteran's spine, head, or 
neurological systems.  However, the burn scar is noted.

Available service personnel records show no indication of 
assault, including missed time, transfer to hospital or other 
medical facility, or any disciplinary or administrative 
proceedings.

The veteran testified he did not receive treatment for the 
conditions he feels are the result of this inservice assault 
until 1999.  The veteran's spouse testified that she had 
known the veteran since 1990, and that all the time she had 
known him, he complained of headaches, blackouts, neck aches, 
and pain.  In a May 2006 statement she stated she knew the 
veteran from 1989, and always knew him to complain of 
headaches and neck pain.  

Private and medical records, including those obtained from 
SSA, show complaints of and treatment for neck and back pain, 
and a diagnosis of degenerative disc disease of the cervical 
spine with clinical findings involving the thoracic 
vertebrae.  There is no diagnosis of a disorder manifested by 
headaches or blackouts.  

The medical evidence presents no opinions or findings 
etiologically linking the diagnosed cervical and thoracic 
spine disability to active service.  The earliest medical 
evidence of record showing clinical findings of degenerative 
joint disease in the spine is dated in 1999-more than 26 
years following his discharge form active service and well 
beyond the one-year presumptive period.  The Board accepts 
the veracity of the veteran's witness' statements.  
Notwithstanding, while the statement of the witness provides 
continuity of symptomatology, such continuity is established 
only at 1989, at its earliest, which is still 16 years 
following the veteran's discharge from active service and 
well-beyond the presumptive period.  

Moreover, the Board notes that the private medical records 
document a work-related injury to his neck in 1999.  SSA 
records document an initial work-related injury to the neck 
in 1997 with conservative treatment.  An additional work 
related accident was documented to have occurred in 1999, 
causing further injury to the neck.

In a January 2005 statement, the veteran acknowledged that he 
had claimed a work-related injury to his neck in 1999.  He 
explained, however, that he did so only because he needed 
treatment, and it was the only way to obtain it through his 
insurance.  In weighing and balancing the veracity of the 
veteran's statements, the Board finds that the statement the 
veteran made to his health care providers in 1999 to be more 
probative than that made in 2005, some years later.  The 
earlier, 1999, statement was made contemporaneous to the 
event which caused him to seek medical treatment, and was 
made in the process of seeking that treatment.  

As the medical evidence does not support a finding that the 
veteran's diagnosed cervical and thoracic spine disabilities 
are the etiological result of the veteran's active service, 
or the diagnosis of degenerative joint disease in either part 
of the spine within one year following the veteran's 
discharge from active service, the Board finds that the 
preponderance of the evidence is against service connection 
for cervical and thoracic spine disabilities.  See Pond, 
supra, and Hickson, supra.

In addition, as the veteran has not been found to evidence a 
condition manifested by headaches and blackouts that has been 
etiologically attributed to the veteran's active service, the 
Board finds that the preponderance of the evidence is against 
service connection for a condition manifested by headaches 
and blackouts.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("in the absence of proof of a present 
disability, there can be no valid claim"); see also Pond, 
supra, and Hickson, supra.

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran and 
his witness, as laypersons, is not competent to offer an 
opinion as to a medical diagnosis or to causation, 
consequently their statements and testimony to the extent 
that he has cervical and thoracic spine conditions, and a 
condition manifested by headaches and blackouts, that are 
related to active service cannot constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the Board must reject the veteran's statements and testimony 
and that of his witness as favorable evidence in his claims.  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence of that the currently observed cervical and thoracic 
spine disabilities are the etiological result of active 
service, or that degenerative joint disease was manifested 
within a year following discharge from active service, and as 
there is no favorable medical evidence establishing that the 
veteran has been diagnosed with a condition manifested by 
headaches and blackouts that is the etiological result of his 
active service, the preponderance of the evidence is against 
the claims for service connection for a cervical spine 
disorder, a thoracic spine disorder, and a condition 
manifested by headaches and blackouts, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  The claims are thus denied.


ORDER

Service connection for a cervical spine condition is denied.

Service connection for thoracic spine condition is denied.

Service connection for a condition manifested by headaches 
and blackouts is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


